DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2017/039808 filed November 2, 2017, which claims foreign priority to JAPAN Application No.  2016-248484 filed December 21, 2016, JAPAN Application No. 2017-052281 filed March 17, 2017, and JAPAN Application No. 2017-096155 filed May 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 19, 2019 and July 3, 2019 in which the specification is amended to make corrections and Claims 2-8 are amended to change the breadth of the claims.  Claims 1-8 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed June 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 1 is objected to because of the following informalities:  In Claim 1, the text “and a B-type viscosity” should be changed to read as - - and having a B-type viscosity - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2008019344 A, provided with the IDS filed 6/19/2019) in view of Haruo (WO 2014088072 A1, provided with the IDS filed 6/19/2019).
	Applicants claim an acid-type carboxymethylated cellulose nanofiber, wherein a degree of substitution with carboxymethyl group per glucose unit is 0.01 to 0.50, and a B-type viscosity in aqueous dispersion with a concentration of 0.95 to 1.05% by mass is 1000 mPa-s or more under a condition of 60 rpm and 20°C, and 7000 mPa-s or more under a condition of 6 rpm and 20°C.

	The Sato JP publication does not specify the viscosity measurement as recited in instant Claim 1.
The Hauro WO publication discloses carboxymethylated cellulose fiber having an average diameter, preferably of 3 to 20 nm, and a degree of carboxymethyl substitution per glucose unit of 0.01 to 0.30, and a viscosity of 7000 mPa•s (see abstract and paragraph no. [0037]), which embraces the degree of substitution and the viscosity of 7000 mPa•s recited in instant Claim 1.   See paragraph no [0050] of the Hauro WO publication wherein an aqueous dispersion having a solid content of 1% may be used to determine viscosity, which may provide some concept of the concentration of the aqueous dispersion in the Hauro WO publication for comparison to the concentration of the aqueous dispersion recited in instant Claims 1 and 3.  The similarity of the fiber diameter, degree of substitution, and viscosity of the carboxymethylated cellulose fiber disclosed in the Hauro WO publication and Sato publication suggests that the ratio of carboxy group for the carboxymethylated cellulose fiber in the Hauro publication and Sato publication would also be similar to the ratio of carboxy group recited in instant Claim 2. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Sato JP publication with the teaching of the Hauro WO publication to reject the instant claims since both references disclose preparation of carboxymethylated cellulose fibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the acid-type carboxymethylated cellulose having a degree of substitution 0.3 disclosed in the Sato JP publication could also have a viscosity measurement 7000 mPa•s in view of the recognition in the art, as .

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2008019344 A, provided with the IDS filed 6/19/2019) in view of Kim et al (US Patent No. 9,005,841 B2, provided with the attached PTO-892) and Takizawa et al (US Publication No. 2013/0289170 A1, provided with the attached PTO-892).
Applicants claim a method for producing an acid-type carboxymethylated cellulose nanofiber, the method comprising: fibrillating carboxymethylated cellulose; and performing a desalting treatment through a cation exchange reaction, wherein 2Docket No. 523165US First Preliminary Amendment the desalting treatment is a desalting treatment with a cation exchange resin.  Applicant also recite that the method further comprising: obtaining the carboxymethylated cellulose by subjecting a cellulose-based raw material to a mercerization treatment with a mercerizing agent and then reacting a resultant with a carboxymethylating agent.
	The Sato JP publication discloses a method for manufacturing an acid-type carboxymethyl cellulose that comprises the steps of (a) forming an alkali cellulose from a raw material pulp and then producing a carboxymethyl cellulose salt by etherification of the alkali cellulose, (b) converting the carboxymethyl cellulose salt into an acid-type carboxy methyl cellulose, (c) cleaning the acid type carboxymethyl cellulose, and (d) reacting the cleaned acid-type carboxymethyl cellulose to an alkali.
	The instantly claimed method for producing an acid-type carboxymethylated cellulose nanofiber differs from the method disclosed in the Sato JP publication by performing a desalting treatment of the cellulose through a cation exchange reaction, wherein 2Docket No. 523165US First Preliminary Amendment the desalting treatment is a desalting treatment with a cation exchange resin.
	However, the Kim et al patent discloses treatment of carboxymethyl cellulose nanofibers with a cation exchange resin to provide a polymer electrolyte membrane for fuel cells (see abstract). Accordingly, treatment of carboxymethyl cellulose nanofibers with a cation exchange resin is known in the art.  See column 4, 7th paragraph of the  Kim et al patent wherein the  text discloses that cellulose nanofibers may be roughly classified into cellulose nanofibers in which hydroxyl groups are not substituted and cellulose nanofibers partially substituted with hydroxyl groups such as cellulose ester th paragraph). See column 4, 9th paragraph of the Kim et al patent wherein the text discloses hydrocarbon-based cation exchange resin having hydrogen ion conductivity is for example a polymer that is provided at a side chain thereof with one or more cation exchange groups selected from the group consisting of a sulfonic acid group, a carboxylic acid group, phosphoric acid group, a phosphoric acid group and derivatives thereof.
	The carboxymethyl cellulose nanofibers disclosed in the Kim et al patent were obviously obtained by fibrillating a particular cellulose material as disclosed in the Takizawa et al publication (see paragraph no. [0020] on page 1).
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Sato JP publication with the teaching of the Kim et al patent and Takizawa et al publication to reject the instant claims since each of the references disclose preparation of carboxymethyl cellulose fibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the method for manufacturing an acid-type carboxymethyl cellulose in the Sato JP publication a procedure wherein the cellulose is subjected to a cation exchange and fibrillation in view of the recognition in the art, as evidenced by Km et al patent and Takizawa et al publication, that cation exchange allows hydrocarbon-based cation exchange resin having hydrogen ion conductivity to be provided with one or more cation exchange groups selected from the group consisting of a sulfonic acid group, a carboxylic acid group, phosphoric acid group, a phosphoric acid group and derivatives thereof..

Summary
	No claim has been allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623